The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	Applicant’s election of NKX3-1 (for claim 30), PRPS1 (for claim 31), and lung cancer in the reply filed on April 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Additionally it is noted for the record that asthma has been rejoined with lung cancer. 
Claims 29-46 are currently pending.
Claims 32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
Claims 30 and 31 have been examined to the extent that the claims read on the elected genes (NKX3-1 (for claim 30), PRPS1 (for claim 31)). The additionally recited genes have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any nonelected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
 	

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 29, 30, 31, 33, 37, 45, and 46 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251).
Regarding claim 29 Guajardo teaches profiling gene expression patterns in nasal respiratory epithelial cells obtained from children with stable asthma, acute exacerbation, and children without asthma.  Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip and RT-PCR (abstract, page 244 col 2). Guajardo teaches that although the nasal epithelial cells may not fully represent the genes that are expressed in the lungs of children with asthma, they serve as an accessible alternative proxy for lower respiratory epithelium (page 249, col 2). In the instant case the subjects with stable asthma are being interpreted as being at risk for developing a lung disease (acute asthma). Thus Guajardo teaches a method of analyzing a biological sample of a human subject at risk of developing a lung disease, comprising: obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the subject; and measuring an expression level of one or more genes of the biological sample.

Regarding Claim 31 Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it contains probes for measuring the expression of PRPS1.  
Regarding Claim 33 Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip and RT-PCR (abstract, page 244 col 2). Thus Guajardo teaches a method wherein the expression levels of gene transcripts are measured by RT-PCR and nucleic acid chip analysis.
Regarding Claim 37 Guajardo teaches a method wherein the lung disease is asthma (abstract). 
Regarding Claim 45 it is noted that the subject having stable asthma are being interpreted as human subjects that are asymptomatic for the lung disease.
Regarding Claim 46 Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed by RT-PCR (abstract, page 244 col 2). Guajardo teaches that RT-PCR was used to confirm the expression levels of 4 genes identified by the microarray (page 247, col 2). Thus Guajardo teaches a method wherein the expression levels of less than 500 genes are determined.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 34-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) in view of Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178). 
The teachings of Guajardo are presented above. 
Guajardo does not teach a method wherein the lung disease is lung cancer (clm 34). Guajardo does not teach a method wherein the lung cancer is adenocarcinoma, squamous cell carcinoma, small cell carcinoma, large cell carcinoma, or benign neoplasms of the lung (clm 35).  Guajardo does not teach a method wherein the human subject is a smoker or former smoker (clm 36). Guajardo does not teach a method wherein the human subject has been exposed to an airway pollutant (clm 38). Guajardo does not teach a method wherein the airway pollutant is 
cigarette or cigar smoke (clm 39).
	However Gebel teaches using DNA microarrays covering 2031 cDNA probes, we investigated differential gene expression in tissues of the rat respiratory tract, i.e. respiratory nasal epithelium (RNE) and lungs of rats exposed either acutely (3 h) or sub chronically (3 h/day, 5 days/week, 3 weeks) to mainstream cigarette smoke with death either immediately or at 20 h after exposure (abstract). The rats of Gebel are being interpreted as being at risk for 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Guajardo by measuring gene expression in nasal epithelial cells of human subjects at risk of developing lung cancer due cigarette smoke exposure as suggested by Gebel. Guajardo teaches that although the nasal epithelial cells may not fully represent the genes that are expressed in the lungs of children with asthma, they serve as an accessible alternative proxy for lower respiratory epithelium (page 249, col 2). So it follows that nasal epithelial cells may not fully represent the genes that are expressed in the lungs following exposure to smoking, but they serve as an accessible alternative proxy for lower respiratory epithelium. One of skill in the art would have been motivated to measure gene expression in nasal epithelial cells of human subjects at risk of developing lung cancer due cigarette smoke exposure for the benefit of being able to determine if the expression changes caused by smoking in the lower respiratory epithelium also occur in nasal epithelial cells, particularly since nasal epithelial cells are exposed to smoke when a subject smokes a cigarette. 

6.	Claims 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) in view of Sabo-Attwood (American Journal of Pathology Vol 167 No 5 Nov 2005 pages 1243-1256). 
The teachings of Guajardo are presented above. 
Guajardo does not teach a method wherein the human subject has been exposed to an airway pollutant (clm 38). Guajardo does not teach a method wherein the airway pollutant is 
asbestos (clm 40).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Guajardo by measuring gene expression in nasal epithelial cells of human subjects at risk of developing lung disease due smog exposure as suggested by Sabo-Attwood. Guajardo teaches that although the nasal epithelial cells may not fully represent the genes that are expressed in the lungs of children with asthma, they serve as an accessible alternative proxy for lower respiratory epithelium (page 249, col 2). So it follows that nasal epithelial cells may not fully represent the genes that are expressed in the lungs following exposure to asbestos, but they serve as an accessible alternative proxy for lower respiratory epithelium. One of skill in the art would have been motivated to measure gene expression in nasal epithelial cells of human subjects at risk of developing lung disease due smog exposure for the benefit of being able to determine if the expression changes caused by smog exposure in the lower respiratory epithelium also occur in nasal epithelial cells, particularly since nasal epithelial cells are exposed to smog when a subject breathes. 

7.	Claims 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) in view of Wang (US Patent 6,667,154 12/23/2003). 
The teachings of Guajardo are presented above. 

wherein the additional biological sample is obtained from the subject at least one week after obtaining the biological sample (clm 43).
	However Wang teaches a method for monitoring the progression of a cancer in a patient. The method comprises the steps of: (a) contacting a biological sample obtained from a patient with an oligonucleotide that hybridizes to a polynucleotide that encodes a lung tumor protein; (b) detecting in the sample an amount of a polynucleotide that hybridizes to the oligonucleotide; (c) repeating steps (a) and (b) using a biological sample obtained from the patient at a subsequent point in time; and (d) comparing the amount of polynucleotide detected in step (c) with the amount detected in step (b) and therefrom monitoring the progression of the cancer in the patient (col 4 lines 19-30).  For example, the assays may be performed every 24-72 hours for a period of 6 months to 1 year, and thereafter performed as needed. In general, a cancer is progressing in those patients in whom the level of polynucleotide detected increases over time. In contrast, the cancer is not progressing when the level of reactive polynucleotide either remains constant or decreases with time (col 102, lines 52-64). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Guajardo by obtaining an additional biological sample from the subject to monitor a progression of the lung disease as suggested by Wang. One of skill in the art would have been motivated to obtain an additional biological sample from the subjects to monitor the progression of asthma for the benefit of being able to see which genes are expressed during different phases of the disease or during exposure to different allergens.  


8.	Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) in view of Lee (Acta Oto-Laryngologica 2001 121:7, 849-853). 
The teachings of Guajardo are presented above.
Guajardo does not teach a method further comprising confirming an integrity of ribonucleic acids of the biological sample.
However Lee teaches RNA was isolated from inferior turbinate mucosa of 10 patients in which cDNA was amplified by the use of specific primer pairs, testing for TFF1, TFF2 or TFF3 transcripts. As a control for RNA integrity and the RT-PCR procedure, the same RNA samples were also analyzed for G3PDH gene expression. This housekeeping gene is commonly employed as an internal RNA control under different experimental conditions where transcription effects are being tested. All samples showed an amplification product of the expected size of 502 bp at apparently similar density. TFF1 and TFF3 mRNAs were detected in the human turbinate tissues examined. In contrast, expression of TFF2 was not detectable in any of the samples, although detection of the G3PDH gene confirmed that amplifiable mRNA had been isolated (Fig. 1) (page 850, col 1-2).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Guajardo by confirming an integrity of ribonucleic acids of the biological sample as suggested by Lee. One of skill in the art would have been motivated to confirm the integrity of ribonucleic acids of a biological sample measure for the benefit of being able to confirm that amplifiable mRNA had been isolated. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

10a.	Claims 29, 34, 35, 36, 38, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15, 20-21, 24-25, 47-48, 52, and 88-99 of copending Application 16/300,947. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claim 29 both sets of claims are drawn to a method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing a lung disease (see clm 1 of the copending application). Both sets of claims require obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the subject; and
measuring an expression level of one or more genes of the biological sample (see clm 1 of the copending application). Regarding Claim 34 both sets of claims state that the lung disease is lung cancer (see clm 1 of the copending application). Regarding Claim 35 both sets of claims state that the lung cancer is adenocarcinoma, squamous cell carcinoma, small cell carcinoma, large cell carcinoma, or benign neoplasms of the lung (see clm 89 of the copending application). Regarding Claim 36 both sets of claims state that the human subject is a former smoker (see clms 1, 99 of the copending application). Regarding Claim 38 both sets of claims require that the human subject has been exposed to an airway pollutant (see clms 1, 99 of the copending application). Regarding Claim 39 both sets of claims require that the human subject has been exposed to cigarette smoke (see clms 1, 99 of the copending application). This is a provisional 

10b.	Claims 30, 31, 33, 37, 45, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15, 20-21, 24-25, 47-48, 52, and 88-99 of copending Application 16/300,947 in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are discussed above.  The instant claims are different from the copending claims because they require measuring the expression level of NKX3-1 (clm 30). The instant claims are different from the copending claims because they require measuring the expression level of PRPS1 (clm 31). The instant claims are different from the copending claims because they require measuring the expression levels by reverse-transcription polymerase chain reaction (RT-PCR) analysis, nucleic acid chip analysis, or messenger RNA analysis (clm 33). The instant claims are different from the copending claims because they recite that the lung disease is asthma (clm 37). The instant claims are different from the copending claims because they require that the human subject is asymptomatic for the lung disease (clm 45).  The instant claims are different from the copending claims because they require that the expression levels of at most 500 genes are determined (clm 46). However Guajardo teaches profiling gene expression patterns in nasal respiratory epithelial cells obtained from children with stable asthma, acute exacerbation, and children without asthma.  Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it 


10c.	Claims 38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15, 20-21, 24-25, 47-48, 52, and 88-99 of copending Application 16/300,947 in view of Sabo-Attwood (American Journal of Pathology Vol 167 No 5 Nov 2005 pages 1243-1256). Although the claims at issue are not identical, they are not patentably distinct from each other.



10d.	Claims 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15, 20-21, 24-25, 47-48, 52, and 88-99 of copending Application 16/300,947 in view of Wang (US Patent 6,667,154 12/23/2003). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are discussed above. The instant claims are different because they require obtaining an additional biological sample from the subject to monitor a progression of the lung disease (clm 42).  The instant claims are different because they 

10e.	Claim 44 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15, 20-21, 24-25, 47-48, 52, and 88-99 of copending 
The claims of the copending application have been discussed above.  The instant claims are different because they further require confirming an integrity of ribonucleic acids of the biological sample. However Lee teaches RNA was isolated from inferior turbinate mucosa of 10 patients in which cDNA was amplified by the use of specific primer pairs, testing for TFF1, TFF2 or TFF3 transcripts. As a control for RNA integrity and the RT-PCR procedure, the same RNA samples were also analyzed for G3PDH gene expression. This housekeeping gene is commonly employed as an internal RNA control under different experimental conditions where transcription effects are being tested. All samples showed an amplification product of the expected size of 502 bp at apparently similar density. TFF1 and TFF3 mRNAs were detected in the human turbinate tissues examined. In contrast, expression of TFF2 was not detectable in any of the samples, although detection of the G3PDH gene confirmed that amplifiable mRNA had been isolated (Fig. 1) (page 850, col 1-2). Accordingly, it would have been obvious to have modified the method of the copending application by confirming an integrity of ribonucleic acids of the biological sample as suggested by Lee. One of skill in the art would have been motivated to confirm the integrity of ribonucleic acids of a biological sample measure for the benefit of being able to confirm that amplifiable mRNA had been isolated. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



	Regarding Claim 29 both sets of claims are drawn to a method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing a lung disease (see clm 10 of the copending application). Both sets of claims require obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the subject; and
measuring an expression level of one or more genes of the biological sample (see clm 10 of the copending application). Regarding Claim 34 both sets of claims state that the lung disease is lung cancer (see clm 10 of the copending application). Regarding Claim 35 both sets of claims state that the lung cancer is adenocarcinoma, squamous cell carcinoma, small cell carcinoma, large cell carcinoma, or benign neoplasms of the lung (see clm 19 of the copending application). Regarding Claim 36 both sets of claims state that the human subject is a former smoker (see clm 20 of the copending application). Regarding Claim 38 both sets of claims require that the human subject has been exposed to an airway pollutant (see clm 12 of the copending application). Regarding Claim 39 both sets of claims require that the human subject has been exposed to cigarette smoke (see clm 13 of the copending application). Regarding Claim 40 both sets of claims require that the human subject has been exposed to smog or asbestos (see clm 23 of the copending application). Regarding Claim 44 both sets of claims require confirming the integrity of the RNA (see clm 34 of the copending application). Regarding Claim 45 both sets of claims state that the human is asymptomatic for the lung disease (see clm 11 of the copending application). Regarding Claim 46 both sets of claims state that the expression of at most 500 

11b.	Claims 30, 31, 33, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 and 32-34 of copending Application 16/810,827 in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are discussed above.  The instant claims are different from the copending claims because they require measuring the expression level of NKX3-1 (clm 30). The instant claims are different from the copending claims because they require measuring the expression level of PRPS1 (clm 31). The instant claims are different from the copending claims because they require measuring the expression levels by reverse-transcription polymerase chain reaction (RT-PCR) analysis, nucleic acid chip analysis, or messenger RNA analysis (clm 33). The instant claims are different from the copending claims because they recite that the lung disease is asthma (clm 37). However Guajardo teaches profiling gene expression patterns in nasal respiratory epithelial cells obtained from children with stable asthma, acute exacerbation, and children without asthma.  Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it contains probes for measuring the expression of NKX3-1 and PRPS1.  Guajardo teaches that RT-PCR was used to confirm the expression levels of 4 genes identified by the microarray (page 247, col 2). Guajardo teaches that although the nasal epithelial cells may not fully represent the genes that are expressed in the 


11c.	Claims 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 and 32-34 of copending Application 16/810,827 in view of Wang (US Patent 6,667,154 12/23/2003). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are discussed above. The instant claims are different because they require obtaining an additional biological sample from the subject to monitor a progression of the lung disease (clm 42).  The instant claims are different because they require that the additional biological sample is obtained from the subject at least one week after obtaining the biological sample (clm 43). However Wang teaches a method for monitoring the progression of a cancer in a patient. The method comprises the steps of: (a) contacting a biological sample obtained from a patient with an oligonucleotide that hybridizes to a 

12a.	Claims 29, 33, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claim 29 both sets of claims are drawn to a method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing a lung disease (see clm 1 of the patent). Both sets of claims require obtaining a biological sample 

12b.	Claims 30, 31, 37,  and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the patent are discussed above.  The instant claims are different from the patent because they require measuring the expression level of NKX3-1 (clm 30). The instant claims are different from the patent because they require measuring the expression level of PRPS1 (clm 31). The instant claims are different from the patent because they recite that the lung disease is asthma (clm 37). The instant claims are different from the patent because they require that the human subject is asymptomatic for the lung disease (clm 45).  However Guajardo teaches profiling gene expression patterns in nasal respiratory epithelial cells obtained from children with stable asthma, acute exacerbation, and children without asthma.  Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it contains probes for measuring the expression of NKX3-1 and PRPS1.  Guajardo teaches that RT-PCR was used to confirm the expression levels of 4 genes identified by the microarray (page 247, col 2). Guajardo teaches that although the nasal epithelial cells may not fully represent the genes that 

12c.	Claims 34-36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The teachings of the patent are discussed above.  The instant claims are different from the patent because they state that the lung disease is lung cancer such as adenocarcinoma, squamous cell carcinoma, small cell carcinoma, large cell carcinoma, or benign neoplasms of the lung (clms 34 -35).  The instant claims are different from the patent because they state that the human subject is a smoker or former smoker (clm 36). The instant claims are different from the patent because they state that the human subject has been exposed to an airway pollutant (clm 38). The instant claims are different from the patent because they state that the airway pollutant is 



The claims of the copending application are presented above. The instant claims are different because they state that the human subject has been exposed to an airway pollutant wherein the airway pollutant is asbestos (clms 38 and 40). However Sabo-Attwood teaches that to elucidate genes important in the development or repair of asbestos induced lung disease, gene expression was examined in mice after inhalation of chrysotile asbestos for 3, 9, and 40 days (abstract).  Accordingly, it would have been obvious to have modified the method of the patent by measuring gene expression in nasal epithelial cells of human subjects at risk of developing lung disease due smog exposure as suggested by Sabo-Attwood. One of skill in the art would have been motivated to measure gene expression in nasal epithelial cells of human subjects at risk of developing lung disease due smog exposure for the benefit of being able to further study if the expression changes caused by smog exposure in the lower respiratory epithelium also occur in nasal epithelial cells, particularly since nasal epithelial cells are exposed to smog when a subject breathes. 

12e.	Claims 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Wang (US Patent 6,667,154 12/23/2003). Although the claims at issue are not identical, they are not patentably distinct from each other.



The claims of the patent have been discussed above.  The instant claims are different because they further require confirming an integrity of ribonucleic acids of the biological sample. However Lee teaches RNA was isolated from inferior turbinate mucosa of 10 patients in which cDNA was amplified by the use of specific primer pairs, testing for TFF1, TFF2 or TFF3 transcripts. As a control for RNA integrity and the RT-PCR procedure, the same RNA samples were also analyzed for G3PDH gene expression. This housekeeping gene is commonly employed as an internal RNA control under different experimental conditions where transcription effects are being tested. All samples showed an amplification product of the expected size of 502 bp at apparently similar density. TFF1 and TFF3 mRNAs were detected in the human turbinate tissues examined. In contrast, expression of TFF2 was not detectable in any of the samples, although detection of the G3PDH gene confirmed that amplifiable mRNA had been isolated (Fig. 1) (page 850, col 1-2). Accordingly, it would have been obvious to have modified the method of the patent by confirming an integrity of ribonucleic acids of the biological sample as suggested by Lee. One of skill in the art would have been motivated to confirm the integrity of ribonucleic acids of a biological sample measure for the benefit of being able to confirm that amplifiable mRNA had been isolated. 



Improper Markush Rejection
13.	Claims 30 and 31 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groups:
(i) one or more genes selected from the group consisting of slc7a11, CLDN10, TKT, and NKX3-1 
(ii) one or more genes selected from CYP1B1; AKR1B10; CYP1A1; CEACAM5; ALDH3A1; SLC7A11; NQO1; GPX2; MUC5AC; AKR1C1; CLDN10; AKR1C3; PIR; CYP4F11; TCN1; TM4SF1; KRT14; MEI; CBR1; ADH7; SPDEF….

	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with lung disease.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634